DETIALED ACTION
Brief Summary
This is a final Office Action addressing U.S. Application No. 16/997,059. The instant application is a reissue application of U.S. Patent No. 10,567,132 (“the ‘132 Patent”). The ‘132 Patent matured from U.S. Patent Application 15/306,304, filed as a National Stage entry on October 24, 2016 of PCT/KR2015/001173 filed on February 5, 2015.
On March 29, 2022 a non-final Office action was mailed in which among other findings, the claims were rejected as being based on a defection reissue declaration; rejected under 35 USC § 251 for being an impermissible recapture of broadened claimed subject matter surrendered in the original prosecution, rejected under 35 USC § 112 for being indefinite; and rejected under 35 USC §§ 102(a)(1) and 103 as being anticipated by Ng or obvious over Ng in view of Koorapaty.
On June 16, 2022, an interview was conducted between the Examiners or record and the Applicant. See Interview Summary mailed July 6, 2022 for complete summary of the interview.
On June 27, 2022 the Applicant filed their response to the March 29, 2022 Office action. That response included a supplemental reissue declaration, amendments to the claims, and arguments toward the outstanding rejections in view of the claim amendments.
Response to Arguments
Reissue Declaration
	The supplemental reissue declaration filed 6/27/2022 is sufficient to overcome the 35 USC 251 rejections of the claims for being based on a defective reissue declaration.

Recapture Rejections
	The Applicant’s amendment to claims 1 and 8 are sufficient to overcome the 35 USC 251 recapture rejections.

Claim interpretation under 35 USC 112(f)
	The Examiner finds the Applicant has amended the claim such that the limitation of the “control circuitry” will no longer be interpreted under 35 USC 112-6th paragraph.
 	
Claim rejections under 35 USC 112(b)
The Applicant’s amendment to claims 1 and 8 are sufficient to overcome the 35 USC 112(b) recapture rejections.

Prior Art Rejections
	The Applicant’s arguments with respect to the prior art rejections, which are directed toward the newly added limitations, are moot in light of the new grounds of rejection which were necessitated by the Applicant’s amendment to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (U.S. Pub. No. 2015/0092768 hereinafter “Ng”) in view of Cheng et al. (U.S. Pub. No. 2017/0005775 hereinafter “Cheng”).
Referring to claim 1, Ng teaches a method by which a terminal measures a discovery signal, the method comprising: 

Ng teaches, “The UE includes a transceiver configured to receive a discovery reference signal (DRS) occasion from at least one transmission point. The DRS occasion comprising a set of consecutive DRS sub-frames. The UE also includes processing circuitry configured to: in response to detecting a physical cell identity (PCID) of a Primary Synchronization Signal (PSS)/Secondary Synchronization Signal (SSS)/Cell-Specific Reference Signal (CRS) that is the same as a reference PCID for a configured Channel State Information-Reference Signal (CSI-RS) resource, the processing circuitry attempts to detect or measure the CSI-RS using the timing obtained from the PSS/SSS/CRS…” See Abstract. 
receiving the discovery signal including a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Cell Specific Reference Signal (CRS) from a Secondary Cell (SCell) in a deactivated state; 
Ng teaches a UE receiving a discovery signal occasion (i.e. a discovery signal). Ng discloses, “The UE includes a transceiver configured to receive a discovery reference signal (DRS) occasion from at least one transmission point.” See ¶ 4. Ng further teaches, “A discovery reference signal (DRS) occasion 500 of a cell or TP is defined as a set of consecutive DRS sub-frames (N sub-frames), transmitted periodically by eNB 103 or FBS 160, where each DRS sub-frame contains at least one of: PSS, SSS, CRS and, if configured, CSI-RS.” See ¶ 104. Ng also teaches the discovery signal may be sent from a secondary cell (Scell) in a deactivated state. Ng discloses, “Certain embodiments provide, for all methods of CSI-RS detection configuration, support for on-demand measurement report request to allow the network the flexibility to obtain an up-to-date measurement report in a timely manner, such as for deciding if a cell that has been in dormant state, but is still transmitting the discovery signal, should be turned on or not.” See ¶ 150. Ng also teaches, “Embodiments of the presen disclosure enhance cell detection, load shifting between cells, and dual connectivity Scell activation/deactivation.” See ¶ 218.
measuring the discovery signal from the SCell in the deactivated state based on a reference discovery signal;
Ng teaches the UE comprises circuitry for measuring received discovery signal based on a reference discovery signal. Ng discloses, “The UE also includes processing circuitry. The processing circuitry is configured to: …perform DRS measurement according to the DRS configuration information to determine a reference signal received power (RSRP) of the at least one transmission point, and transmit, via the transceiver, a report of the DRS measurement.” See ¶ 4.
receiving, from a base station that has formed a Radio Resource Control (RRC) connection, a measurement configuration information associated with the discovery signal and information on a duration of transmitting the discovery signal in the deactivated state of the SCell,
Ng discloses receiving configuration messages via UE-dedicated RRC signaling. Ng teaches, “In certain embodiments, for all methods of CSI-RS detection configuration, configuration messages are delivered in a UE-dedicated RRC signaling." See ¶ 148. Ng further discloses receiving information on a duration of transmitting the discovery signal. Ng teaches, “The DRS timing configuration can indicate the first sub-frame of DRS occasions (i.e. SFn). DRS timing configuration can also include duration information or the number N.” See ¶ 107.
wherein the measurement configuration information is received before receiving the discovery signal,
Ng teaches the configuration information is received and then the measurements are performed according to the configuration information. See ¶ 4. Ng states, “The processing circuitry is configured to: receive DRS configuration information… …perform DRS measurement according to the DRS configuration information…”.
wherein the measurement configuration information includes information as to whether a CSI-RS is present,
Ng further teaches, “In a fifth option, the network explicitly indicates a presence of CSI-RS in SFn, by higher layer signaling, such as RRC. See ¶ 108. Ng teaches, “For example, a DRS configuration can include information such as:… 4) timing offset that indicates the CSI-RS sub-frame location within the DRS occasions wherein the information is only present if CSI-RS is configured as DRS and the information may not be needed if CSI-RS is assumed present in every DRS sub-frame.” See ¶ 188.
wherein the CRS is received only in a predetermined number of continuous subframes including a subframe in which the PSS and SSS are transmitted, 
Ng teaches the CRS in predetermined continuous locations including a subframe with PSS and SSS. See figure 7 noting the subframe diagrams from Cell/TP 2 in the bottom figure. Ng also teaches, “In another option, the eNB 103 transmits the CRS and, if configured, the CSI-RS, in multiple sub-frames of a DRS occasion, such as 5 ms or 6 ms of consecutive sub-frames (in the DRS occasion 710 in FIG. 7 for FDD and in the DRS occasion 810 in FIG. 8 for TDD).”
wherein the predetermined number of continuous subframes is configured to be equal to or smaller than five, but more than one, and 
Ng teaches the CRS in predetermined 5ms of continuous subframes. See figure 7 noting the subframe diagrams from Cell/TP 2 in the bottom figure. Ng also teaches, “In another option, the eNB 103 transmits the CRS and, if configured, the CSI-RS, in multiple sub-frames of a DRS occasion, such as 5 ms or 6 ms of consecutive sub-frames (in the DRS occasion 710 in FIG. 7 for FDD and in the DRS occasion 810 in FIG. 8 for TDD).”
wherein the duration of the deactivated state of the SCell includes the predetermined number of subframes during which the discovery signal will be transmitted.
Ng discloses the discovery signals are transmitted during the period in which the SCell is dormant. Ng teaches, “…deciding if a cell that has been in dormant state, but is still transmitting the discovery signal, should be turned on or not”. See ¶ 150.
Ng fails to explicitly teach receiving information on a start and end of a duration of the deactivated state of the SCell.
Cheng teaches, in an analogous system, a UE receiving information on a start and end of a duration of the deactivated state of the SCell
Cheng teaches, “Thereby, when the base station activates and inactivates the at least one SCell on a dynamic basis, e.g. in adaption to current traffic conditions, and signals the CSell [sic] state accordingly, the wireless device is able to immediately adapt its behavior depending on whether the SCell is used for downlink transmission or not.” See ¶ 36. Cheng further teaches, “In another possible embodiment, the signaled SCell status may indicate that the at least one SCell will be in the active state for a predetermined time duration…” See ¶ 50. Cheng also teaches, “Dense deployments of “small” cells are attractive to increase system capacity. A small cell may correspond to an SCell which can be activated and inactivated, also referred to as on/off operation, by putting the SCell in active and inactive state, respectively, as described above e.g. for FIG. 3.”
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Ng with the above teachings of Cheng such that the terminal receives information on the start and end of a duraction of the deactivated state of the SCell. One of ordinary skill in the art would have been motivated to make such modification in order to improve performance of the terminal, avoiding erroneous scheduling decisions based on misleading measurement reports. Cheng teaches, “The performance in the wireless device may also be improved or even optimized, e.g. by saving power and avoiding unnecessary measuring and signaling of irrelevant measurements when the SCell is in inactive state. Further, erroneous scheduling decisions based on misleading measurement reports from the wireless device may also be avoided and any measurement reports from the wireless device can be trusted since it makes signal measurements on the SCell only when the SCell is signaled to be in active state while no signal measurements are made on the SCell in inactive state.” See ¶ 37.

Referring to claim 2, Ng teaches the method of claim 1 (as shown above), wherein the PSS and SSS are received only in one subframe of one frame. See figure 7 noting the subframe diagrams from Cell/TP 2 in the bottom figure.

Referring to claim 3, Ng teaches the method of claim 1 (as shown above), wherein the CRS is received, at least, in the same subframe as that for the PSS and SSS. See figure 7 noting the subframe diagrams from Cell/TP 2 in the bottom figure.

Referring to claim 5, Ng teaches the method of claim 1 (as shown above), wherein the discovery signal further includes a Channel State Information Reference Signal (CSI-RS). 
Ng teaches, “A discovery reference signal (DRS) occasion 500 of a cell or TP is defined as a set of consecutive DRS sub-frames (N sub-frames), transmitted periodically by eNB 103 or FBS 160, where each DRS sub-frame contains at least one of: PSS, SSS, CRS and, if configured, CSI-RS.” See ¶ 104.

Referring to claim 6, Ng teaches the method of claim 5 (as shown above), wherein measuring of the discovery signal comprises measuring Reference Signal Received Power (RSRP) and Reference Signal Received Quality (RSRQ), based on the CRS or the CSI-RS when the discovery signal further includes the CSI-RS. 
Ng states, “The network can configure UE 116 to detect and measure CSI-RSs from multiple cells that include neighboring cells, such as small cells, eNB 102 and eNB 101, and optionally, one or more serving cells, such as FBS 160 or eNB 103, to generate a signal quality measurement such as RSRP and/or Reference Signal Received Quality (RSRQ) and/or SINR of each cell.” See also ¶ 156. “The measurement results can be, for example, the RSRP/RSRQ.” See ¶ 112.

Referring to claim 7, Ng teaches the method of claim 1 (as shown above), wherein the measurement configuration information further includes one or more information among a measurement period, a measurement gap, and offset information for measurement.
Ng states, “In this option, the DRS timing configuration can also include the timing offset (ms or sub-frame) of the start of CSI-RS sub-frame relative to the starting sub-frame of the DRS occasion.” See ¶ 107.

Referring to claim 8, Ng teaches a terminal for measuring a discovery signal (see figure 3), comprising:
Ng teaches, “The UE includes a transceiver configured to receive a discovery reference signal (DRS) occasion from at least one transmission point. The DRS occasion comprising a set of consecutive DRS sub-frames. The UE also includes processing circuitry configured to: in response to detecting a physical cell identity (PCID) of a Primary Synchronization Signal (PSS)/Secondary Synchronization Signal (SSS)/Cell-Specific Reference Signal (CRS) that is the same as a reference PCID for a configured Channel State Information-Reference Signal (CSI-RS) resource, the processing circuitry attempts to detect or measure the CSI-RS using the timing obtained from the PSS/SSS/CRS…” See Abstract.
a receiver that receives the discovery signal including a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Cell specific Reference Signal (CRS) from a Secondary Cell (SCell) in a deactivated state, receives, from a base station that has formed a Radio Resource Control (RRC) connection, a measurement configuration information associated with a discovery signal; and
Ng teaches the terminal comprises a receiver (see item 310 in figure 3) that receives a discovery signal occasion (i.e. a discovery signal). Ng discloses, “The UE includes a transceiver configured to receive a discovery reference signal (DRS) occasion from at least one transmission point.” See ¶ 4. Ng further teaches, “A discovery reference signal (DRS) occasion 500 of a cell or TP is defined as a set of consecutive DRS sub-frames (N sub-frames), transmitted periodically by eNB 103 or FBS 160, where each DRS sub-frame contains at least one of: PSS, SSS, CRS and, if configured, CSI-RS.” See ¶ 104. Ng also teaches the discovery signal may be sent from a secondary cell (Scell) in a deactivated state. Ng discloses, “Certain embodiments provide, for all methods of CSI-RS detection configuration, support for on-demand measurement report request to allow the network the flexibility to obtain an up-to-date measurement report in a timely manner, such as for deciding if a cell that has been in dormant state, but is still transmitting the discovery signal, should be turned on or not.” See ¶ 150. Ng also teaches, “Embodiments of the present disclosure enhance cell detection, load shifting between cells, and dual connectivity Scell activation/deactivation.” See ¶ 218.
a control circuitry that measures the discovery signal from the SCell in the deactivated state,
Ng teaches a control unit (see item 340 in figure 3) that, “is also capable of executing other processes and programs resident in the memory 360, such as operations for measurement and discovery for LTE Advanced signals…” See ¶ 95. Ng also teaches the UE comprises circuitry for measuring received discovery signal based on a reference discovery signal. Ng discloses, “The UE also includes processing circuitry. The processing circuitry is configured to: …perform DRS measurement according to the DRS configuration information to determine a reference signal received power (RSRP) of the at least one transmission point, and transmit, via the transceiver, a report of the DRS measurement.” See ¶ 4.
wherein the receiver receives the measurement configuration information before receiving the discovery signal,
Ng teaches the configuration information is received and then the measurements are performed according to the configuration information. See ¶ 4. Ng states, “The processing circuitry is configured to: receive DRS configuration information… …perform DRS measurement according to the DRS configuration information…”.
wherein the receiver receives the CRS only in a predetermined number of continuous subframes including a subframe in which the PSS and SSS are transmitted, 
Ng teaches the CRS in predetermined continuous locations including a subframe with PSS and SSS. See figure 7 noting the subframe diagrams from Cell/TP 2 in the bottom figure. Ng also teaches, “In another option, the eNB 103 transmits the CRS and, if configured, the CSI-RS, in multiple sub-frames of a DRS occasion, such as 5 ms or 6 ms of consecutive sub-frames (in the DRS occasion 710 in FIG. 7 for FDD and in the DRS occasion 810 in FIG. 8 for TDD).”
wherein predetermined number of continuous subframes is configured to be equal to or smaller than five, but more than one, and 
Ng teaches the CRS in predetermined 5ms of continuous subframes which in LTE would equal 5 subframes. See figure 7 noting the subframe diagrams from Cell/TP 2 in the bottom figure. Ng also teaches, “In another option, the eNB 103 transmits the CRS and, if configured, the CSI-RS, in multiple sub-frames of a DRS occasion, such as 5 ms or 6 ms of consecutive sub-frames (in the DRS occasion 710 in FIG. 7 for FDD and in the DRS occasion 810 in FIG. 8 for TDD).”
wherein duration of the deactivated state of the SCell includes the predetermined number of continuous subframes during which the discovery signal is transmitted. 
Ng discloses the discovery signals are transmitted during the period in which the SCell is dormant. Ng teaches, “…deciding if a cell that has been in dormant state, but is still transmitting the discovery signal, should be turned on or not”. See ¶ 150.
Ng fails to explicitly teach receiving information on a start and end of a duration of the deactivated state of the SCell.
Cheng teaches, in an analogous system, a UE receiving information on a start and end of a duration of the deactivated state of the SCell
Cheng teaches, “Thereby, when the base station activates and inactivates the at least one SCell on a dynamic basis, e.g. in adaption to current traffic conditions, and signals the CSell [sic] state accordingly, the wireless device is able to immediately adapt its behavior depending on whether the SCell is used for downlink transmission or not.” See ¶ 36. Cheng further teaches, “In another possible embodiment, the signaled SCell status may indicate that the at least one SCell will be in the active state for a predetermined time duration…” See ¶ 50. Cheng also teaches, “Dense deployments of “small” cells are attractive to increase system capacity. A small cell may correspond to an SCell which can be activated and inactivated, also referred to as on/off operation, by putting the SCell in active and inactive state, respectively, as described above e.g. for FIG. 3.”
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Ng with the above teachings of Cheng such that the terminal receives information on the start and end of a duraction of the deactivated state of the SCell. One of ordinary skill in the art would have been motivated to make such modification in order to improve performance of the terminal, avoiding erroneous scheduling decisions based on misleading measurement reports. Cheng teaches, “The performance in the wireless device may also be improved or even optimized, e.g. by saving power and avoiding unnecessary measuring and signaling of irrelevant measurements when the SCell is in inactive state. Further, erroneous scheduling decisions based on misleading measurement reports from the wireless device may also be avoided and any measurement reports from the wireless device can be trusted since it makes signal measurements on the SCell only when the SCell is signaled to be in active state while no signal measurements are made on the SCell in inactive state.” See ¶ 37.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Cheng as applied to claim 1 above, and further in view of Koorapaty et al. (U.S. Patent No. 10,091,774 hereinafter “Koorapaty” which claims priority to provisional application 61/933,595 hereinafter “the ‘595 provisional).

Referring to claim 4, the combination of Ng and Cheng teaches the method of claim 1 as shown above, and Ng further teaches the discovery signal is received with a period of T, however Ng does not appear to provide any specific values of T.
Koorapaty teaches, in an analogous system, a UE receiving a discovery signal from a eNB every 40 milliseconds or a period of an even multiple of 40 milliseconds. Koorapaty teaches, “The discovery burst comprises N subframes occurring with a periodicity of once every M subframes, where N is greater than or equal to 1… …In certain embodiments, N is less than or equal to 5 subframes and M is greater than or equal to 10 subframes. As an example, M is one of 40, 80, or 160 subframes.” Note 40 subframes has a duration of 40ms in LTE systems. See Koorapaty lines 43-52 of column 1. See also lines 21-28 of the ‘595 provisional.
Koorapaty is analogous to the claimed invention as both are directed toward discovery signals in LTE systems. Koorapaty is combinable with Ng because both are directed toward discovery signals in LTE systems, wherein the discovery signals are sent periodically. 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the ‘304 Application to combine Ng, which teaches receiving discovery signals with a variable periodicity, with Koorapaty which also teaches receiving discovery signals with a variable periodicity but also suggests specific values including 40, 80, or 160 ms for the periodicity. One of ordinary skill would have been motivated to combine the teachings in order to practically implement the discovery procedure of Ng with real values as suggested by Koorapaty.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Cheng as applied to claims 1 and 8 above, and further in view of Awad et al. (UK Patent Application GB 2496383 A hereinafter “Awad”).

Referring to claim 9, the combination of Ng and Cheng teaches the method of claim 1, as shown above, however the combination fails to teach, wherein a location of a subframe in which the PSS is transmitted and a location of a subframe in which the SSS is transmitted are configurable by the base station.
Awad teaches, in an analogous system, a location of a subframe in which the PSS is transmitted and a location of a subframe in which the SSS is transmitted are configurable by the base station. See Abstract. See also line 30 of page 2 to line 2 of page 4. See also lines 16-21 of page 5 and lines 6-12 of page 6.
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Ng and Cheng with the above teachings of Awad. One of ordinary skill would have been motivated to make such modification in order to avoid inter-cell interference when neighboring base stations whose cells share a common geographic area and/or frequency band as suggested by Awad. See Abstract.
Referring to claim 10, the combination of Ng and Cheng teaches the terminal of claim 8, as shown above, however the combination fails to teach, wherein a location of a subframe in which the PSS is transmitted and a location of a subframe in which the SSS is transmitted are configurable by the base station.
Awad teaches, in an analogous system, a location of a subframe in which the PSS is transmitted and a location of a subframe in which the SSS is transmitted are configurable by the base station. See Abstract. See also line 30 of page 2 to line 2 of page 4. See also lines 16-21 of page 5 and lines 6-12 of page 6.
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Ng and Cheng with the above teachings of Awad. One of ordinary skill would have been motivated to make such modification in order to avoid inter-cell interference when neighboring base stations whose cells share a common geographic area and/or frequency band as suggested by Awad. See Abstract.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference is cited to further show the state of the art as it pertains to the claimed invention:
US Pub. No. 2015/0319023 to Luo et al. is cited as it teaches the locations of a PSS and SSS within a radio frame being configurable by a base station.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/ERON J SORRELL/     Primary Examiner, Art Unit 3992                                                                                                                                                                                                   
	
Conferees:	/JOSEPH R POKRZYWA/                    Primary Examiner, Art Unit 3992                                                                                                                                                                                    
/MICHAEL FUELLING/     Supervisory Patent Examiner, Art Unit 3992